DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10 & 21-29 are pending.
Claims 1-7, 9, 21-27 & 29 are rejected.
Claims 8, 10 & 28 are objected to.
Claims 11-20 are canceled.
Response to Arguments
Applicant’s arguments, see Page 7, filed June 30, 2022, with respect to the objections to the specification and drawings have been fully considered and are persuasive in light of amendments to the specification and drawings.
The objections to the specification and drawings have been withdrawn.
Applicant’s arguments, see Page 8, filed June 30, 2022, with respect to the objection to Claim 3 have been fully considered and are persuasive in light of amendments to the claims.
The objection to Claim 3 has been withdrawn.
Applicant’s arguments, see Page 8, filed June 30, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 8 & 10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 8 & 10 have been withdrawn.
Applicant’s arguments, see Pages 8-11, filed June 30, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-7 & 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 26, Claim 26 recites the limitation “the laryngoscope further comprises another orientation sensor” on Lines 1-2. This limitation is not described anywhere in the application as filed. Specifically, every system disclosed includes only one orientation sensor and no disclosed system has two orientation sensors. Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 21-27 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (hereinafter "Stewart") (U.S. 9,498,112) in view of Larson et al. (hereinafter "Larson") (US 2018/0221610).
Regarding Claim 1, Regarding Claim 1, Stewart discloses a steerable introducer system (Fig. 26A, a laryngoscope system; Col. 17, Lines 52-55), comprising:
a laryngoscope (Fig. 21A, 108; Col. 15, Lines 25-27) comprising:
a handle (Fig. 21A, 110; Col. 15, Lines 26-28) comprising a proximal end (Fig. 21A, 114; Col. 15, Lines 32-33) and a distal end (Fig. 21A, 112; Col. 15, Lines 31-32);
a display screen (Fig. 26A, 184; Col. 17, Lines 55-56);
a laryngoscope camera (Fig. 21A, 140; Col. 15, Lines 30-31) at the distal end of the handle (Fig. 21A, 140 is disposed at 112 of 110; Col. 15, Lines 29-31);
a processor (Fig. 26A, 182 with software —therefore inherently a processor to execute the software; Col. 17, Lines 58-62);
a steering input (Fig. 26A, a touch screen interface; Col. 18, Lines 64-66) located on the handle or the display screen (Fig. 26A, the touch screen interface is on 184; Col. 18, Lines 64-66); and
an introducer (Fig. 21C, a stylet assembly comprising 120 and 130; Col. 15, Lines 31-51) coupled to the handle (Fig. 21A, the stylet assembly is operably coupled to 110; Col. 15, Lines 30-34) and comprising:
a distal steering portion (Fig. 21C, 130; Col. 15, Lines 34-36) that is steerable based on the steering input (Col. 16, Lines 9-30 & Col. 18, Lines 60-67);
an orientation mechanism (Fig. 21B, 150; Col. 15, Lines 51-54);
wherein the processor is programmed to execute instructions for:
receiving, from the orientation mechanism, an orientation signal indicating an orientation of a distal end of the introducer (Fig. 26A, the processor receives angular offset information from 150; Col. 18, Lines 1-13, 60-67 & Col. 19, Lines 1-11); and
receiving from the steering input a steering command in a first reference frame (Fig. 26A, the processor of 182 receives, from an operator, a direction of adjustment in a virtual camera space using the touch screen interface; Col. 18, Lines 60-67), and mapping the steering command from the first reference frame to a second reference frame oriented to the distal end of the introducer based on the orientation signal (Fig. 26A, the processor of 182 translates (i.e., maps) the direction of adjustment to corresponding physical manipulation commands in an anatomical space; Col. 18, Lines 1-13, 60-67 & Col. 19, Lines 1-11).
Stewart fails to explicitly disclose wherein the display screen is on the handle; wherein the processor is within the laryngoscope; wherein the orientation mechanism is an orientation sensor; and wherein the orientation sensor is within the distal steerable portion of the introducer.
However, Larson teaches an endoscopic system (Fig. 1, 10; [0085]) comprising:
a laryngoscope (Fig. 1, 12; [0085]) comprising:
a handle (Fig. 1, 13; [0085]);
a display screen (Fig. 1, 22; [0085]) on the handle ([0087]);
a processor (Fig. 1, 28; [0112]) within the handle (see Fig. 1); and
an introducer (Fig. 1, 44; [0085]) coupled to the handle (see Fig. 3) and comprising:
a distal steering portion (Fig. 1, a distal tip of 44 wherein 44 is steerable; [0015] & [0106]); and
an orientation sensor (Fig. 1, 46 wherein 46 is an orientation sensor; [0010] & [0089]) within the distal steerable portion of the introducer ([0015]).
The advantage of the processor and display integrated into the handle and the orientation sensor integrated within the distal steerable portion of the introducer is to allow the system to be fully handheld (Larson; [0012] & [0015]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the handle and the stylet assembly as disclosed by Stewart, to integrate the processor and display into the handle and integrate the orientation sensor into the steerable distal end as taught by Larson, to allow the system to be fully handheld (Larson; [0012] & [0015]).
Regarding Claim 2, Stewart, as previously modified by Larson, teaches the system of Claim 1. Stewart further discloses wherein the processor is further programmed to execute instructions for generating a control signal for steering the introducer according to the mapped steering command (Fig. 26A, the processor of 182 actuates 150 based on the physical manipulation commands; Col. 18, Lines 60-67 & Col. 19, Lines 1-11).
Regarding Claim 3, Stewart, as previously modified by Larson, teaches the system of Claim 1. Stewart further discloses wherein the second reference frame is defined by an angular off set from the first reference frame (Fig. 26A, the anatomical space is defined as an angular offset of the virtual camera space; Col. 18, Lines 1-13 & 60-67).
Regarding Claim 4, Stewart, as previously modified by Larson, teaches the system of Claim 3. Stewart further discloses wherein mapping the steering command to the second reference frame comprises adjusting the steering command by the angular offset (Fig. 26A, the processor of translates (i.e., maps) the direction of adjustment to the corresponding physical manipulation commands in the anatomical space based on the angular offset information; Col. 18, Lines 1-13, 60-67 & Col. 19, Lines 1-11).
Regarding Claim 5, Stewart, as previously modified by Larson, teaches the system of Claim 1. Stewart further discloses wherein the first reference frame is defined by a user input (Fig. 26A, the direction of adjustment in the virtual camera space is defined by 184; Col. 18, Lines 60-67).
Regarding Claim 9, Stewart, as previously modified by Larson, teaches the system of Claim 1. Stewart further discloses wherein the display screen displays an image from the laryngoscope camera in the first reference frame (Fig. 26A, 184 displays an image of 140; Col. 17, Lines 52-56).
Regarding Claim 21, Stewart, as previously modified by Larson, teaches the system of Claim 1. Larson further teaches wherein the orientation sensor is an accelerometer ([0273]).
Regarding Claim 22, Stewart, as previously modified by Larson, teaches the system of Claim 1. Stewart further discloses wherein the first reference frame is defined by gravity (Col. 17, Lines 65-67 & Col. 18, Lines 1-13).
Regarding Claim 23, Stewart, as previously modified by Larson, teaches the system of Claim 1. Stewart further discloses wherein the first reference frame is centered on a patient (Col. 17, Lines 65-67 & Col. 18, Lines 1-13).
Regarding Claim 24, Stewart, as previously modified by Larson, teaches the system of Claim 5. Stewart further discloses wherein the user input defines a custom reference frame as the first reference frame (Col. 17, Lines 65-67 & Col. 18, Lines 1-13).
Regarding Claim 25, Stewart, as previously modified by Larson, teaches the system of Claim 1. Larson further teaches wherein the introducer is a flexible endoscope (Fig. 1, 44 is a fiberoptic scope; [0015]).
Regarding Claim 26, Stewart, as previously modified by Larson, teaches the system of Claim 1. Larson further teaches wherein the laryngoscope further comprises another orientation sensor (Fig. 1, 24; [0092]).
Regarding Claim 27, Stewart, as previously modified by Larson, teaches the system of Claim 1. Larson further teaches wherein the introducer has a tubular housing, and the orientation sensor is located within the tubular housing (Fig. 3, 44 is substantially tubular and 46 is integrated within 44; [0014]).
Regarding Claim 29, Stewart, as previously modified by Larson, teaches the system of Claim 1. Stewart further discloses wherein the steering command is for a first direction in the first reference frame, and movement of the distal steerable portion, in response to the steering command, is in a second direction in the first reference frame (Col. 17, Lines 65-67, Col. 18, Lines 1-13, 60-67 & Col. 19, Lines 1-51).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (hereinafter "Stewart") (U.S. 9,498,112) in view of Larson et al. (hereinafter "Larson") (US 2018/0221610) as applied to Claim 1 above, and further in view of Biro et al. (hereinafter "Biro") (US 2021/0220594).
Regarding Claims 6-7, Stewart, as previously modified by Larson, teaches the system of Claim 1.
Stewart, as previously modified by Larson, fails to explicitly disclose wherein the first reference frame is defined by automatic image recognition; and wherein the processor is programmed to receive an image from the laryngoscope camera to identify a feature of the image to perform the automatic image recognition.
However, Biro teaches an introducer system (Fig. 1, an intubation stylet 1; [0089]), comprising: 
a display screen (Fig. 1, a screen 4; [0089]) with a first reference frame (Fig. 1, the screen 4 displays an airway of a patient; [0172]); 
a laryngoscope camera (Fig. 2, a first camera 14; [0099]); 
a processor (Fig. 1, a control unit 3; [0089]); and 
an introducer camera (Fig. 1, a second camera (not shown) on a pre-terminal segment 10 of the intubation stylet 1; [0174]); 
wherein the first reference frame is defined by automatic image recognition (the airway of the patient is identified by automatic image recognition; [0064] & [0187]); and 
wherein the processor is programmed to receive an image from the laryngoscope camera to identify a feature of the image to perform the automatic image recognition (Fig. 1, the control unit 3 receives an image from the first camera 14 and identifies a trachea of the patient to perform the automatic image recognition; [0119] & [0188]). 
The advantage of the automatic image recognition is to determine if manual steering is needed to avoid damage to the patient (Biro; [0015]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the processor as disclosed by Stewart, as previously modified by Larson, to include the automatic image recognition taught by Biro, to determine if manual steering is needed to avoid damage to the patient (Biro; [0015]).
Allowable Subject Matter
Claims 8, 10 & 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 8, 10 & 28, Stewart, as previously modified by Larson and Biro, teaches the system of Claims 1, 6 & 9. The stylet assembly of Stewart, however, has been replaced by the ETT stylet 44 of Larson which includes an internally integrated orientation sensor 46. Larson, however, fails to explicitly teach wherein the ETT stylet 44 also includes a camera and any further modification the ETT stylet 44 to include a camera would be improper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795